Corter-Longwell v Juliano (2021 NY Slip Op 07355)





Corter-Longwell v Juliano


2021 NY Slip Op 07355


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


711 CA 20-01062

[*1]MICHALLA CORTER-LONGWELL, AS ADMINISTRATRIX OF THE ESTATE OF JAMES L. CORTER, PLAINTIFF,
vROBERT S. JULIANO, JR., ET AL., DEFENDANTS.
--POCONO LOGISTIC, INC., THIRD-PARTY PLAINTIFF-RESPONDENT,SENECA MEADOWS, INC., THIRD-PARTY DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


GOLDBERG SEGALLA LLP, GARDEN CITY (FRANK S. ROSENFIELD OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT.
SMITH SOVIK KENDRICK & SUGNET, P.C., SYRACUSE (DAVID M. KATZ OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Seneca County (Daniel J. Doyle, J.), entered July 20, 2020. The order denied the motion of third-party defendant for leave to reargue its motion for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Corter-Longwell v Juliano ([appeal No. 1] — AD3d — [Dec. 23, 2021] [4th Dept 2021]).
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court